Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 12/30/2021
Claims 1-20 have been submitted for examination
Claims  1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a replacement block pool for a memory device is established. The replacement block pool comprises one or more valid blocks from a set of valid blocks in the memory device determined based on a constraint defining a minimum number of valid blocks for the memory device. A grown bad block is detected in the memory device. The grown bad block is replaced with a replacement block from the replacement block pool in response to detecting the grown bad block.

The prior art of record, for example Yeh teaches a block management method for a rewritable non-volatile memory module having a plurality of physical blocks, and a memory controller and memory storage apparatus using the same are provided. The method includes logically grouping the physical blocks at least into a data area, a free area and a replacement area and configuring a plurality of logical blocks for mapping to the physical blocks of the data area. The method also includes assigning bad physical blocks into the data area and marking the logical blocks mapping to the bad physical blocks as bad logical addresses, thereby forbidding the access of the logical 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory sub-system comprising: a memory device comprising a set of valid blocks; and a processing device, operatively coupled with the memory device, to perform operations comprising: establishing a replacement block pool comprising one or more valid blocks from the set of valid blocks determined based on a constraint defining a minimum number of valid blocks for the memory device; detecting a grown bad block in the set of valid blocks of the memory device; [[and]] in response to detecting the grown bad block, replacing the grown bad block with a replacement block from the replacement block pool; based on replacing the grown bad block with the replacement block, identifying, from the set of valid blocks, an additional replacement block to add to the replacement block pool; and adding the additional replacement block from the set of valid blocks to the replacement pool based on replacing the grown bad block with the replacement block.”.
	Claims 2-13 depend from claim 1, are also allowable.
	Claims 14 and 20 are allowable for the same reasons as per Claim 1.
	Claims 15-19 depend from claim 14, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112